Citation Nr: 1635982	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-02 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney 


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1968 to June 1971, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were before the Board in November 2013.  They are again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The record indicates that there are outstanding VA treatment records.  Specifically,  in an April 2011 letter Dr. M.V. indicated that the Veteran had been under his care    at the VA Ann Arbor Health System since 1999.  However, VA treatment records subsequent to November 3, 2008 have not been associated with record.  Additionally, an October 21, 2008 record indicated that the Veteran requested a referral to the    VA orthopedic department and was placed on the waiting list.  The record does not document the Veteran's VA orthopedic consultation.  Therefore, on remand, all outstanding VA treatment records must be obtained and associated with the record.

The Board also finds that there may be outstanding in-service psychiatric records.  The Veteran's service treatment records indicate that he underwent a mental health evaluation on May 26, 1969 and that he was referred for a psychological evaluation on September 25, 1970.  The Veteran's service treatment records do not contain   any mental health treatment records or evaluations.  While the RO requested the Veteran's inpatient clinical records for any psychiatric evaluations from September 25, 1970 to November 25, 1970, and a negative response was received on July 13, 2011, the negative response is insufficient because it did not include the time period surrounding the Veteran's May 1969 mental health evaluation and did not request any outpatient psychiatric records.  As psychiatric service treatment records may be kept separately from other service treatment records, a request for any psychiatric treatment records, including any evaluations or outpatient treatment records, should be made through official sources.  See M21-1, III.iii.2.A.1.e (accessed September 7, 2016).

With regards to the Veteran's claim for an acquired psychiatric disorder, in April 2014 the Veteran was afforded a VA examination in accordance with the November 2013 remand directives.  The examiner diagnosed the Veteran with bipolar disorder and opined that it was less likely than not related to the Veteran's experiences during service.  The examiner provided no explanation or rationale in support of that conclusion.  Additionally, while the examination report noted the Veteran's self-reported history of in-service mental health problems, the examiner did not acknowledge or address the September 25, 1970 service treatment record or address the Veteran's assertion that his documented disciplinary problems were in-service manifestations of his bipolar disorder.  In light of the above, an addendum opinion is needed.  

With regards to the Veteran's claim for a right shoulder disability, in accordance with the November 2013 remand directives, the Veteran was afforded a VA shoulder examination in April 2014.  In the April 2014 examination report the examiner indicated that the Veteran reported a right clavicle fracture during service and currently had degenerative arthritis of the right shoulder.  The examiner noted that he had reviewed the conflicting medical evidence, but the claims file was not available for review and there was no evidence to confirm a fracture or injury to the Veteran's right shoulder during service therefore, he could not provide a definite opinion.  

An addendum opinion was obtained in January 2015 from another examiner.  The examiner opined that the Veteran's service treatment records revealed treatment for right shoulder pain and bursitis in May 1970, but there was no chronic right shoulder condition subsequently and the Veteran's June 1971 separation examination was negative for any chronic right shoulder condition.  The examiner further noted      that there was no evidence of a chronic right shoulder condition immediately after service.  Therefore, it was less likely as not that the Veteran's current minimal degenerative changes of the glenohumeral joint were less likely as not related to service.  In support of that conclusion, the examiner noted that x-rays from April 2011 revealed only minimal degenerative changes and these changes should be moderate to severe if the condition was due to the Veteran's in-service injury in the 1970s.  

Neither the April 2014 examination report or the January 2015 opinion addressed the October 21, 2008 diagnosis of right full thickness supraspinatus tear, and while the January 2015 clinician acknowledged the Veteran's in-service treatment for "right shoulder pain and bursitis" in May 1970, the examiner did not acknowledge other positive evidence including the May 5, 1970 service treatment record indicating that an impression was a possible fracture of right shoulder with external bruises or the February 2009 opinion from Dr. J.G.S. indicating that the Veteran likely had an undiagnosed right acromioclavicular joint injury during service that contributed to his current degenerative diseases.  In light of the above, an addendum opinion is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from November 3, 2008 to present and associate them with the claims file.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for    his disabilities on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Request all in-service psychiatric treatment records through official sources.  If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide it.  All efforts to obtain such records should be documented in the claims file.  If the requested records do not exist or cannot be obtained, the Veteran should be notified of such.  

4.  After completing the above to the extent possible, return the claims file to the VA examiner who authored the April 2014 mental conditions examination report, if available,    to obtain an addendum opinion.  If that examiner is not available, the claims file should be forwarded to another appropriate VA clinician for review.  The examiner must review the Veteran's claims file.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bipolar disorder arose in service or is otherwise related to active service.  The examiner should explain why or why not.

In so opining, the examiner should address the September 25, 1970 service treatment record indicating that the Veteran requested a psychological evaluation because of nitpicking, worrying about problems at home, and feeling he might explode, as well as any other in-service treatment records obtained on remand; the Veteran's assertion that his in-service disciplinary problems were manifestations of his in-service bipolar disorder; and the March 2009 and April 2011 letters from Dr. M.V. indicating that the Veteran's military service likely exacerbated his undiagnosed bipolar disorder.
5.  Return the claims file to the VA clinician who authored the April 2014 or January 2015 opinion, if available, to obtain an addendum opinion.  If neither of those clinicians is available, the claims file should be forwarded to another appropriate VA clinician for review.  The examiner must review the Veteran's claims file.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should provide an opinion on whether  it is at least as likely as not (50 percent or greater probability) that any right shoulder disability present during the pendency of the appeal arose in service or are otherwise related to active service.  The examiner should explain why or why not.

In so opining, the examiner should address the May 5, 1970 service treatment record indicating a possible fracture of right shoulder with external bruises, the October 21, 2008 diagnosis of right shoulder supraspinatus tear, and the February 17, 2009 letter from Dr. J. G. S.

6.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




